UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1369



REGINALD LEE,

                                              Plaintiff - Appellant,

          versus


MARTIN O’MALLEY, Baltimore City Mayor; SHEILA
DIXON, President, Baltimore City Council;
KEVIN CLARK, former Baltimore City Police
Commissioner;   THE  BALTIMORE   CITY  POLICE
DEPARTMENT; DAVE GREEN, Officer; JANE DOE,
Officer; DORA DOE, Officer; DONNA DOE, in
their individual and official capacities,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-01039-RDB)


Submitted:   September 24, 2007           Decided:   October 5, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Lee, Appellant Pro Se.       William Rowe Phelan, Jr.,
BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland; Patrick Donald
Sheridan, BALTIMORE POLICE DEPARTMENT, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald Lee appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Lee v. O’Malley, No.

1:06-cv-01039-RDB (D. Md. Mar. 16, 2007).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -